DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 9/16/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2021, 2/01/2022, 5/17/2022, 8/18/2022, 8/18/2022, and 10/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kitamura US 2014/0070369.
Re claim 1, Kitamura teaches a semiconductor structure of diodes (fig2), comprising: 
an N-type silicon substrate (1/111, fig2, [20, 91, 147, 154]); 
an intrinsic layer (2, fig2, [5, 112]) on the N-type silicon substrate; 
a first P-type region (3, fig2, [112]) formed to a first depth into the intrinsic layer (fig2); and 
a second P-type region (4, fig2, [112]) formed to a second depth into the intrinsic layer.

Claim(s) 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura US 2014/0070369 in view of Yamamoto et al. US 2008/0296587.

    PNG
    media_image1.png
    777
    701
    media_image1.png
    Greyscale

Re claim 2, Kitamura is silent regarding the semiconductor structure according to claim 1, wherein the first depth is greater than the second depth.
Yamamoto teaches P-type layer in the middle (8, fig6, [43]) with a depth greater than p-type layer in the resurf region (6, fig6, [40]) and guard ring region (7, fig6, [40]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kitamura and Yamamoto to adjust the shape of the top P-type region. The motivation to do so is to provide a higher surge breakdown voltage (Yamamoto, [43]).
Re claim 3, Kitamura modified above teaches the semiconductor structure according to claim 1, further comprising a dielectric layer (Kitamura, 6, fig2, [107]) on the intrinsic layer (Kitamura, 2, fig2, [5, 112]), the dielectric layer including a plurality of openings (Kitamura, fig2).
Re claim 4, Kitamura modified above teaches the semiconductor structure according to claim 3, wherein: the first P-type region is formed through a first opening among the plurality of openings (Kitamura, 3 under opening of 6 in active region adjusted to shape of Yamamoto 8, fig2); and the second P-type region is formed through a second opening among the plurality of openings (Kitamura, 4 under opening of 6 in termination region adjusted to shape of Yamamoto 6/7, fig2).
Re claim 5, Kitamura modified above teaches the semiconductor structure according to claim 3, wherein a first width of a first opening among the plurality of openings is different than a second width of a second opening among the plurality of openings (Kitamura, fig2).
Re claim 6, Kitamura modified above teaches the semiconductor structure according to claim 1, further comprising: a third P-type region formed to a third depth into the intrinsic layer (Kitamura,  3, 4 and 5 changed to Yamamoto 8, 6 and 7 in fig6 with Yamamoto 8a as first P-type region, 8d as second P-type region and 6 as the third P-type region), wherein: the first depth (Yamanoto,  8a, fig6) is greater than the second depth (Yamanoto,  8d, fig6); and the second depth (Yamanoto,  8d, fig6) is greater than the third depth (Yamanoto, 6, fig6).
Re claim 7, Kitamura modified above teaches the semiconductor structure according to claim 1, further comprising a cathode (Kitamura, 9, fig2, [107]) contact formed on the N-type silicon substrate (Kitamura, 1/111, fig2, [20, 91, 147, 154]) at a backside of the semiconductor structure.
Re claim 8, Kitamura modified above teaches the semiconductor structure according to claim 1, further comprising: a first anode (Kitamura, 7, fig2, [107]) contact formed on the first P-type region at a frontside of the semiconductor structure; and a second anode (Kitamura, 8, fig2, [107]) contact formed on the second P-type region at the frontside of the semiconductor structure.

Claim(s) 9, 11-13, 15-16, 41-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura US 2014/0070369 in view of James et al. EP 16055508.

    PNG
    media_image2.png
    690
    1366
    media_image2.png
    Greyscale

Re claim 9, Kitamura teaches a semiconductor structure of diodes (fig2), comprising: 
a first pedestal comprising an N-type silicon substrate (1/111, fig2, [20, 91, 147, 154]), an intrinsic layer (2, fig2, [5, 112]) on the N-type silicon substrate, and a first P-type region (3, fig2, [112]) formed to a first depth into the intrinsic layer.
Kitamura is silent regarding a second pedestal comprising the N-type silicon substrate, the intrinsic layer on the N- type silicon substrate, and a second P-type region formed to a second depth into the intrinsic layer; and an insulator formed between the first pedestal and the second pedestal.
James teaches three diodes with different shape integrated in one chip-scale package to achieve device with smaller footprint (fig1 and 6, [2, 36]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kitamura and James to form extra PIN diodes adjacent to the first one with different size as in James. The motivation to do so is to achieve high device density with smaller footprint (James, [2, 36]).
Re claim 11, Kitamura modified above teaches the semiconductor structure according to claim 9, further comprising a dielectric layer (Kitamura, 6, fig2, [107]) on the intrinsic layer  (Kitamura, 2, fig2, [5, 112]), the dielectric layer including a plurality of openings  (Kitamura, fig2).
Re claim 12, Kitamura modified above teaches the semiconductor structure according to claim 11, wherein: the first P-type region is formed through a first opening among the plurality of openings (Kitamura PIN diode in fig2 as 104 of James in fig6); and the second P-type region is formed through a second opening among the plurality of openings (Kitamura PIN diode in fig2 as 106 or 140 of James in fig6).
Re claim 13, Kitamura modified above teaches the semiconductor structure according to claim 11, wherein a first width of a first opening among the plurality of openings is different than a second width of a second opening among the plurality of openings (James, 104 and 140 with active region of different width, fig6).
Re claim 15, Kitamura modified above teaches the semiconductor structure according to claim 9, further comprising: a first cathode (Kitamura, 9, fig2, [107]) contact formed on the N-type silicon substrate (Kitamura, 1/111, fig2, [20, 91, 147, 154]) for the first pedestal (Kitamura PIN in fig2 used as 104 of James in fig6) at a backside of the semiconductor structure; and a second cathode (Kitamura, 9, fig2, [107]) contact formed on the N-type silicon substrate for the second pedestal at the backside of the semiconductor structure (Kitamura PIN in fig2 used as 106 or 140 of James in fig6).
Re claim 16, Kitamura modified above teaches the semiconductor structure according to claim 9, further comprising: a first anode contact (Kitamura, 7, fig2, [107]) formed on the first P-type region at a frontside of the semiconductor structure (Kitamura PIN in fig2 used as 104 of James in fig6); and a second anode contact (Kitamura, 7, fig2, [107]) formed on the second P-type region at the frontside of the semiconductor structure (Kitamura PIN in fig2 used as 106 or 140 of James in fig6).
Re claim 41, Kitamura teaches a semiconductor structure of diode (fig2), comprising: an N-type silicon substrate (1/111, fig2, [20, 91, 147, 154]); 
an intrinsic layer  (2, fig2, [5, 112]) on the N-type silicon substrate; 
a dielectric layer (6, fig2, [107]) over the intrinsic layer, the dielectric layer including a plurality of openings (fig2); 
a first P-type region (3, fig2, [112]) formed to a first depth into the intrinsic layer; and 
Kitamura is silent regarding multiple diodes and a second P-type region formed to a second depth into the intrinsic layer, wherein: the first P-type region is formed under a first opening among the plurality of openings; and the second P-type region is under a second opening among the plurality of openings.
James teaches three diodes with different shape integrated in one chip-scale package to achieve device with smaller footprint (fig1 and 6, [2, 36]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kitamura and James form an extra PIN diode adjacent to the first one with different size as in James. The motivation to do so is to achieve high device density with smaller footprint (James, [2, 36]).
Re claim 42, Kitamura modified above teaches the semiconductor structure according to claim 41, wherein a first width of the first opening is different than a second width of the second opening (James, 104 and 140 with active region of different width, fig6).
Re claim 44, Kitamura modified above teaches the semiconductor structure according to claim 41, further comprising: a cathode contact (Kitamura, 9, fig2, [107]) formed on the N-type silicon substrate at a backside of the semiconductor structure; a first anode contact (Kitamura, 7, fig2, [107]) formed on the first P-type region at a frontside of the semiconductor structure; and a second anode contact formed on the second P-type region at the frontside of the semiconductor structure (Kitamura 9 and 7 formed on 106 or 140 of James).
Claim(s) 10, 14 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura US 2014/0070369 in view of James et al. EP 16055508 and Yamamoto et al. US 2008/0296587.

    PNG
    media_image3.png
    739
    1160
    media_image3.png
    Greyscale

Re claim 10, Kitamura is silent regarding the semiconductor structure according to claim 9, wherein the first depth is greater than the second depth.
Yamamoto teaches P-type layer in the middle (8, fig6, [43]) with a depth greater than p-type layer in the resurf region (6, fig6, [40]) and guard ring region (7, fig6, [40]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kitamura in view of James and Yamamoto to adjust the shape of the top P-type region with the center 8a of one PIN diode and peripheral 8d of the other PIN diode located at different depth. The motivation to do so is to provide a higher surge breakdown voltage (Yamamoto, [43]).
Re claim 14, Kitamura modified above teaches the semiconductor structure according to claim 9, further comprising: a third pedestal (Kitamura another PIN diode in fig2 as 106 of James in fig6) comprising the N-type silicon substrate, the intrinsic layer on the N-type silicon substrate, and a third P-type region (P-type region of third PIN diode, see figure above) formed to a third depth into the intrinsic layer, wherein: the insulator (Kitamura 6 as James 126 in fig1 and 6) is formed between the first pedestal, the second pedestal, and the third pedestal (James, fig6).
Kitamura is silent regarding the first depth is greater than the second depth; and the second depth is greater than the third depth.
Yamamoto teaches P-type layer in the middle (8, fig6, [43]) with a depth greater than p-type layer in the resurf region (6, fig6, [40]) and guard ring region (7, fig6, [40]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kitamura in view of James and Yamamoto to adjust the shape of the top P-type region with the center 8a of one PIN diode and peripheral 8d of the other PIN diode located at different depth. The motivation to do so is to provide a higher surge breakdown voltage (Yamamoto, [43]).
The outcome of the combination will be a third pedestal (Kitamura another PIN diode in fig2 as 106 of James in fig6) comprising the N-type silicon substrate, the intrinsic layer on the N-type silicon substrate, and a third P-type region (Yamamoto, 8d used in 106 of James, fig6) formed to a third depth into the intrinsic layer, wherein: the insulator (Kitamura 6 as James 126 in fig1 and 6) is formed between the first pedestal, the second pedestal, and the third pedestal (James, fig6); the first depth (Yamamoto 8a of PIN diode 104 in fig6) is greater than the second depth (Yamamoto 8b or 8c of PIN diode 106 in fig6); and the second depth (Yamamoto 8b or 8c of PIN diode 140 in fig6) is greater than the third depth (Yamamoto 8d of PIN diode 106 in fig6).
Re claim 43, Kitamura modified above teaches the semiconductor structure according to claim 41, further comprising: a third P-type region (Kitamura another PIN diode in fig2 as 140 or 106 of James in fig6) formed to a third depth into the intrinsic layer, 
Kitamura is silent regarding the first depth is greater than the second depth; and the second depth is greater than the third depth.
Yamamoto teaches P-type layer in the middle (8, fig6, [43]) with a depth greater than p-type layer in the resurf region (6, fig6, [40]) and guard ring region (7, fig6, [40]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kitamura in view of James and Yamamoto to adjust the shape of the top P-type region with the center 8 of one PIN diode as in Yamamoto fig6. The motivation to do so is to provide a higher surge breakdown voltage (Yamamoto, [43]).
The outcome of the combination will be a third P-type region (Kitamura another PIN diode in fig2 as 140 or 106 of James in fig6) formed to a third depth into the intrinsic layer (Yamamoto 8d of PIN diode 140 or 106 in fig6), wherein: the first depth (Yamamoto 8a of PIN diode 104 in fig6) is greater than the second depth (Yamamoto 8b or 8c of PIN diode 106 or 140 in fig6); and the second depth (Yamamoto 8b or 8c of PIN diode 106 or 140 in fig6) is greater than the third depth (Yamamoto 8d of PIN diode 140 or 106 in fig6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812